Citation Nr: 9900719	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
August 1961.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the appellant 
appeared at a hearing before the undersigned Member of the 
Board on August 15, 1997, and a transcript of that hearing 
has been associated with the record on appeal.


REMAND

This case is not ready for appellate review.  In order to 
accord due process, and avoid any prejudice to the appellant, 
the Board must remand this case to the agency of original 
jurisdiction.

Appellate review must await clarification of representation.  
The Boards Rules of Practice, 38 C.F.R. Part 20, state that 
an appellant has a right to representation . . . in all 
stages of an appeal. . . .  38 C.F.R. § 20.600 (1998).  
Further, these rules provide that an appellant may revoke a 
power of attorney at any time prior to the issuance of a 
final decision on his/her appeal by the Board.  38 C.F.R. 
§§ 20.607, 20.1304(a) (1998).  The appellants claims folder 
reflects a July 1997 designation of the American Legion 
veterans service organization as his representative.  Such 
designation was never formally rescinded.  At his personal 
hearing in August 1997, the appellant notified the 
undersigned Member of the Board that his American Legion 
representative would not be representing him in connection 
with his hearing.  However, it is unclear whether he revoked 
the power of attorney to the American Legion because this 
service organization was not further involved in the 
appellate processing of his claim, e.g., via preparation of a 
Statement of Accredited Representative in Appealed Case 
(Form 646), an Informal Hearing Presentation, etc., 
notwithstanding the fact that the RO sent a copy of the July 
1998 supplemental statement of the case to the American 
Legion.

The Form 8 Certification of Appeal reflects that the 
American Legion failed to timely furnish a Form 646 in 
connection with this claim, but it is unclear from the record 
whether the national service officer for this service 
organization was ever informed of the need to submit a 646.  
This matter is further complicated by the fact that the ROs 
October 1997 supplemental statement of the case indicated 
that the appellant was not represented in connection with his 
appeal.  Presumably, the RO interpreted his testimony before 
the Board in August 1997 as a revocation of his American 
Legion representative.  However, the appellants right to 
revoke a power of attorney under 38 C.F.R. § 20.607 requires 
his written authorization.  A veterans sworn testimony is 
evidence which the Board must consider, see e.g., Ashley 
v. Brown, 6 Vet. App. 52, 56 (1993), but the United States 
Court of Veterans Appeals (the Court) has not held that a 
veterans hearing testimony supplants specific VA regulations 
that require submission of written correspondence to 
effectuate an action.  On remand, the RO should clarify the 
status of his representative.

Should the appellant desire further representation by the 
American Legion, the RO should ensure that his representative 
is allowed to review the record on appeal and present written 
argument on his behalf.  See M21-1, Part IV, Subchapter VIII, 
 8.30-33 (Aug. 1996).

Additionally, the Board must remand this case to the RO for 
readjudication of the appellants increased rating claim for 
hypertensive heart disease in light of the amendments to the 
rating criteria for cardiovascular disorders, 38 C.F.R. 
§§ 4.104, that were published in December 1997 during the 
pendency of the appeal, and became effective on January 12, 
1998.  [62 Fed. Reg. 65207-65224].  In the case of Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the Court held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply.  Although the supplemental statement of 
the case issued in July 1998 reflected the ROs consideration 
of the amended rating criteria, the appellant may 
nevertheless be entitled to a higher disability rating under 
the old criteria as this case was pending at the time when 
the amendments to the Rating Schedule became effective.  
Thus, in the absence of intervening instructions from higher 
authority, the RO must specifically adjudicate this claim 
under both criteria, determine which criteria is more 
favorable to the appellant, and then apply such criteria.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
for the purpose of clarifying the 
American Legions status as his 
representative.  He also should be 
advised of his right to appoint a new 
representative pursuant to the 
requirements set forth under 38 C.F.R. 
§ 20.600 et seq.  In a new representative 
is requested, he should be furnished the 
appropriate form (VA Form 21-22, 22a) to 
do so.  No further action on the appealed 
case should be undertaken until 
clarification of representation is 
completed.

2.  After completion of the foregoing, 
the RO should review and readjudicate the 
issues on appeal, as listed on the title 
page, with consideration of all the 
evidence of record.  In rating the 
service-connected hypertensive heart 
disease, the RO should consider all 
appropriate laws and regulations, 
including a determination on whether 
either the revised or the old version of 
the rating criteria is more favorable to 
the veteran.  38 C.F.R. § 4.104 (1998).  
If one or the other is more favorable, 
the RO should so state and then apply the 
more favorable version of the regulation 
to the appellants claim.  If the result 
is the same under either criteria, the RO 
should apply the revised criteria.  In 
adjudicating the claim, the RO should 
consider any matters that may be 
inextricably intertwined to the 
issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The 
RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If any benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
If the appellant desires representation 
in connection with this appeal, the RO 
should ensure that his representative is 
provided a copy of the supplemental 
statement of the case and all other 
pertinent documents related to the 
appellate processing of the claim.  
Further, if the appellant desires 
representation, the RO should provide the 
representative with the opportunity to 
prepare written argument on behalf of the 
appellant pursuant to established 
appellate procedures under M21-1, Part 
IV, Subchapter VIII,  8.30-33 (Aug. 
1996).

3.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
